DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Election/Restriction & Status of Claims
Claims 1-21 remain for examination and are addressed in this office action of which claim 5 has been amended.
	
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claims 1, 15 and 19 as well as in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a steel with a microstructure having by volume a) at least 75% martensite or b) at least 75% martensite plus bainite, does not reasonably provide enablement for a steel lacking a specific microstructure as recited in the instant claims, for example a steel pile having martensite of instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;

(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 02/07/2020 sets forth as follows. 
[0013] c) rapidly cooling to form a steel sheet with a microstructure having by volume at least 75% martensite 

[0019]    The steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 75% martensite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa and an elongation of between 1% and 10%. In other examples, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 75% martensite plus bainite. In one specific example, rapidly cooling forms a steel sheet with a microstructure having by volume at least 95% martensite plus bainite.
 [0026] thereafter, rapidly cooling to form a steel sheet with a microstructure having at least 75% by volume martensite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa and an elongation of between 1% and 10%
[0027]    Also disclosed is a steel pile comprising a web and one or more flanges cold roll formed from a carbon alloy steel sheet having a composition comprising, by weight, between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum where the carbon alloy steel sheet has a microstructure having at least 75% by volume martensite or martensite plus bainite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, an elongation of between 1% and 10%, and having a corrosion index of 6.0 or greater.
 [0029] the steel strip comprises a microstructure having by volume at least 75% martensite or at least 75% martensite plus bainite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%.
 [0071]    Figure 3 shows a micrograph of a steel sheet with a microstructure having at least 75% martensite from a prior austenite grain size of at least 100  m. In some examples, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 90% by volume martensite or martensite and bainite.
 [00134] An UHSW steel pile may be a steel pile comprising a web and one or more flanges, or of one of the shapes described above, formed from a carbon alloy steel strip having a composition comprising, by weight, between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum where the carbon alloy steel strip has a microstructure having at least 75% by volume martensite or martensite plus bainite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, an elongation of between 1% and 10%, and has a corrosion index of 6.0 or greater.
Therefore, the instant disclosure provides a steel with a microstructure having by volume a) at least 75% martensite or b) at least 75% martensite plus bainite and does not provide any guidance for an alloy that does not have this microstructure limitation, for example a steel having martensite since the limitation of “having martensite” only requires the presence of martensite phase in the microstructure of the steel. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the chemical composition of the steel. Instant specification provides the steel has a specific composition which leads to the claimed properties while the instant claim claims the properties of the steel while not reciting a compositional range for the steel. 
Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission the microstructure limitation of the steel (a) at least 75 vol% martensite or b) at least 75 vol% martensite plus bainite. Instant specification provides the steel has a specific microstructure which leads to the claimed properties while the instant claim claims the properties of the steel while not reciting a microstructural limitation range for the steel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5129966 A of Rao (US’966).
List 1
Element
Instant Claims
(weight%)
Prior Art US’966 
(weight%)
C
between 0.20% and 0.35%
0.05 – 0.50 
Cr
less than 1.0%
0.5 – 4.0
Mn
between 0.7% and 2.0%
0.5 – 2.0
Si
between 0.10% and 0.50%
0.1 – 0.5 
Cu
between 0.1% and 1.0%
0.1 – 2.0
Nb
less than or equal to 0.12%
0.005 – 0.04
Mo
less than 0.5%
-
Ni
between 0.5% and 1.5%
0.1 – 3.0 
Al
less than 0.01%
Not required (optional); 0.01 – 0.05 
Fe + impurities
Balance
Blance







Regarding claims 1-3, 6-10 and 13-21, US 5129966 A of Rao (US’966) {whole document} teaches {abstract col 3:1-25} “A high strength, low alloy, low to medium carbon steel casting is provided of the Fe/Cr/C type containing by weight about 0.1 to 0.5% Si, said steel characterized by the presence of a small but effective amount of each of Cu and Ni sufficient to enhance the mechanical stability of retained austenite formed following quenching of said steel from its austenitizing temperature, the amount of Ni being at least sufficient to counteract the destabilizing effect of Si on austenite.” “Another object of the invention is to provide a low alloy, low to medium carbon cast steel of the Fe/Cr/C type containing a novel combination of alloying constituents sufficient to enhance the mechanical stability of retained austenite formed in said steel.” “A further object of the invention is to provide as an article of manufacture a heat treated cast steel of the Fe/Cr/C type characterized by a hardness of at least about 20 Rc, a fine grained List 1 above. (With respect to Al, the prior art teaches that it is not a not a required element and therefore does not have to be present in it, for ex: see claims 1-6 of the prior art where no Al is required thereby reading on the “less than 0.01%” of the instant claims). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of the steel “having martensite formed from prior austenite grain sizes of at least 100 µm” of the instant claims, the prior art teaches that its steel has (col 7:10-16) “fine prior austenite grain structure, with average grain diameter below about 200 microns” and “microstructure consisting of soft and tough retained austenite films (minor phase) surrounding strong dislocated lath martensite (major phase)” thereby reading on the claimed limitations of the instant claims – the claimed range of PAGS lie within or overlap the range provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed limitation of at least 75% by volume martensite or martensite plus bainite of the instant claim 19, the prior art further teaches (claim 5) “the amount of retained austenite ranges from 1 to 10 volume percent, and the steel having a microstructure comprising a major phase of lath martensite enveloped by a minor phase of retained austenite” which means that the martensite in the prior art can range from 90-99 volume% thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the pile limitation of the steel, the prior art teaches (col 1: 28-45) “Other uses include automotive trucks, construction machinery, as well as structural applications including, for example, fifth wheels, suspension components, trailer hitches, axle housings, front dipper bucket components and teeth, hitch housings, yokes, etc., for road building equipment, bridge shoes and saddles, pile driving machinery (pile followers), and off-highway truck components (transmission housings, torque tubes). The steels also have use on railroads for lighter draft gear, sideframes, bolsters, motor truck frames, and draft gear for municipal light rail applications” “Where such steel castings combine moderate hardness/strength with excellent weldability, they can be used for nodes for offshore oil/gas drilling/production platforms.” thereby reading on the instant claimed limitation since one skilled in the art recognizes that steel pile is a vertical structural sections of steel and the prior art teaches that the steel can be used for structural applications and piles and further teaches the use of the steel in “nodes for offshore oil/gas drilling/production platforms” which would constitute a vertical structural sections of steel. Moreover, the teachings of the prior art reads on the instant limitation of the steel pile of the 
Regarding the claimed limitation of steel having “a yield strength of between 700 and 1600 MPa” (claims 1, 15 and 19), b) “a tensile strength of between 1000 and 2100 MPa” (claims 1, 15 and 19), and c) an elongation of between 1% and 10%” (claims 1, 15 and 19), the prior art teaches that its steel has i) {claim 6} a tensile strength of at least 200 ksi (converts to ~1378 Mpa), ii) {Table III} yield strengths of 184, 169 ksi compared with 220, 207 ksi tensile strength which gives yield ratio of 0.8364 and 0.8164 meaning that the yield strength given the lowest yield ratio of 0.8164 provides a range of 163.285 ksi of yield strength (compared to 200 ksi of tensile strength), iii) {Table III} the specific samples have elongation of 5%, 4.5 % (since the prior art teaches specific examples having these values of elongation one would expect that the steel of the prior art to have elongation in the range) thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a corrosion index of 6.0 or greater” and it being a “weathering steel”, it is noted that the instant specification teaches that the corrosion index calculation is made via the ASTM G101 formulaic expression                         
                            C
                            u
                            *
                            26.01
                            +
                            N
                            i
                            *
                            3.88
                            +
                            C
                            r
                            *
                            1.2
                            +
                            S
                            i
                            *
                            1.49
                            +
                            P
                            *
                            17.28
                            -
                            C
                            u
                            *
                            N
                            i
                            *
                            7.29
                            -
                            N
                            i
                            *
                            P
                            *
                            9.1
                            -
                            C
                            u
                            *
                            C
                            u
                            *
                            33.39
                        
                     wherein the content of each element is in weight percentage. Although the prior art does not disclose this formulaic expression or range, since the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Since the prior art meets the claimed corrosion index, the steel of the prior art would be a weathering steel since it would have the corrosion index as claimed in the instant claims. In addition, the prior art teaches {col 1:65-2:5} “The input for such an approach should include as many practical considerations and requirements as possible, such as weld HAZ toughness, as well as resistance to stress corrosion cracking and to hydrogen induced cracking.” thereby reading on the weathering steel limitation of the instant claims since the prior art teaches that it steel is intended to resist corrosion and can be used in the aforementioned platforms/structures. 
Regarding the claimed limitation of sidewall thickness of “about 2.5 mm or less” (claims 1, 15 and 19), “about 2.0 mm or less” (claim 2) and “about 1.6 mm or less”, the prior art teaches a steel casting and various uses associated with the casting but does not explicitly teach the specific thickness ranges of the instant claims. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, making the specific thickness as claimed in the instant claims would require only ordinary skill in the art since thickness modification using casting is well known in the art of steel making.
Regarding the limitations of “a steel pile” with “a plurality of sidewalls” (claim 1, 15, 19) as well as the shapes of the steel pile being “a hemmed C-channel wherein the plurality of sidewalls are a web and one or more flanges” (claim 6), “a corrugated C-channel wherein the MPEP § 2144.04 (IV). Although the prior art does not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various thickness and shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes or changing the size to the recite thicknesses would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength and c) casting can be adjusted to various thicknesses as needed. Since the prior art teaches various applications of its steel as shown above, it would have been obvious to one skilled in the art to shape it as needed to take advantage of the high strength that the steel of the prior art possesses and to make the steel of the prior art into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation.
Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the prior art does not teach of the steel being 
Regarding the claimed limitation of claim 21, the prior art teaches that it can be used in “offshore oil/gas drilling/production platforms” which one understands to have platform beams be driven into to the ground thereby reading on the instant claimed limitation.
Regarding claims 4 and 5, claim 4-5 recites as follows 
Claim 4. “The ultra-high strength weathering steel pile of claim 1 cold formed from a steel strip where the thickness is a hot rolled thickness that is between a 15% and 50% reduction of the as cast thickness.”
Claim 5. “The ultra-high strength weathering steel pile of claim 4 wherein the hot rolled thickness is high friction rolled at a coefficient of friction equal to or greater than 0.20 wherein a pair of hot rolled surfaces of the hot rolled thickness are primarily free of prior austenite grain boundary depressions.”
Therefore, the instant limitations are reciting process limitations of how the steel thickness of claim 1 are being formed. In other words, these limitations are product-by-process limitations. However, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. MPEP § 2113. The prior art teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Regarding claims 11-12, the prior art does not teach of coating being done on its steel and therefore reads on the limitations of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,815,544 B2 of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches  method of making a carbon steel strip, “which a thin metal strip having a thickness of less than 5 mm is cast”, “opposing hot rolled exterior side surfaces of the thin metal strip primarily free of prior austenite grain boundaries and characterized as having a plurality of elongated surface structure formations formed by shear” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%” wherein the steel has a composition “by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01 nitrogen;” “the thin metal strip being a martensitic steel thin metal strip” “opposing hot rolled exterior side surfaces of the thin metal strip are at least substantially free of prior austenite grain boundaries” thereby reading on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference patent such as the corrosion index, the reference steel would have the properties due to its similarity in other properties, structure In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the patent do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the patent teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the patent possesses and to make the steel of the patent into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, the structural sections shown in the prior art such as “nodes for offshore oil/gas drilling/production platforms” would have plurality of sidewalls thereby reading on the instant limitation. Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the patent do not teach of the steel being used in this manner. However, one skilled in 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the patent teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/934,168 (reference application). (Examiner is using US 2020/0347470 A1 for claims comparison).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “hot rolled, thin cast steel strip comprising: opposing exterior side surfaces defining an as cast thickness of less than 5 mm between the opposing exterior side surfaces, the opposing exterior side surfaces being primarily free of all prior austenite grain boundaries and having a plurality of elongated surface structure formations formed by shear under a hot rolling coefficient of friction equal to or greater than 0.20 and elongated in a common direction, said common direction being a direction of hot rolling, to In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims 9-13 of the reference application recites of friction rolling.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 11-28, 30-42 of copending Application No. 16/576,924 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “An ultra-high strength weathering thin cast steel strip comprising: an as cast thickness of less than or equal to 2.5 mm having a composition comprising: by weight, between 0.20% and 0.40% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum, and the remainder iron and impurities resulting from melting; a pair of opposing surfaces free of prior austenite grain boundary depressions and having a smear pattern; and a microstructure having by volume at least 75% martensite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%.” “a corrosion index of 6.0 or greater” “a hot rolled thickness of between a 15% and 50% reduction of the as cast thickness” “high friction rolling is performed with a coefficient of friction equal to or greater than 0.20”. In addition, the claims dated 03/17/2021 recite prior austenite size of at least 100 microns thereby reading on the instant amended limitation.  With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes via casting would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation. Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the reference application do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the reference application teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims of the reference application recites of hot rolling and friction rolling as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 30 of copending Application No. 16/984,475 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an ultra-high strength weathering steel pile, with substantially identical composition, prior austenite grain size (PAGS) (claims dated 09/10/2021), microstructure, thickness, corrosion index, strength, elongation and solar arrangement as claimed in the instant claims. 
Although the claims of the reference application do not teach of the specific shapes of the instant claims (C-channel), it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes via casting would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only MPEP § 2144.04 (IV). In addition, the claims of the reference application teaches that it can be made into M-channel.
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims of the reference application recites of hot rolling and friction rolling as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/22/2021 regarding the 35 USC 103 rejections of claims 1-21 over US 5129966 A of Rao (US’966) have been fully considered but they are not persuasive.
Regarding the argument that “whereas Rao's castings are "not subject to further mechanical working as a means to shape the article, except for some minor machining." Rao at col. 4, 11. 34-39.” and the prior art teaches away from the instant claims, Applicant's arguments have been fully considered but they are not persuasive.
US’966 teaches as follows {col 4:18-42} “There are important differences between wrought and cast grades of steels and the alloy design to produce the desired superior 
Therefore the prior art is teaching that “he object is cast near net shape and is not subject to further mechanical work as a means to shape the article, except for some minor machining” and therefore, it would be obvious to shape the article in the near net shape and further subject to minor machining to attain the shapes as required by the instant claims. Moreover, instant claims recite that the steel pile is made by casting “each cast at an as cast thickness of about 2.5 mm or less” (for example in claim 1) and therefore contrary to the arguments would be made via casting. In addition, US’966 is pointing out the differences between wrought and cast objects and points out since the castings have good quality (soundness) and free from defects and shrinkage, the steel can be cast near net shape and with minor machining can meet the final shape as desired. Therefore, the prior art does not teach away from the claimed limitation of the instant claims.
Applicant's arguments filed 07/22/2021 regarding the double patenting rejections have been fully considered but they are not persuasive.

In response: A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). Since the double patenting rejections have not been overcome with either amendments to instant claims or via filing of a terminal disclaimer, the rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733